In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Commissioner of the State Department of Correctional Services denying petitioner’s request, in effect, for the return of his missing papers, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), entered May 2,1983, which, among other things, dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The determination petitioner sought to challenge was decided on May 6, 1982, while his petition pursuant to CPLR article 78 was commenced in November 1982. CPLR 217 provides for a four-month limitation period for commencement of article 78 proceedings unless a shorter term is authorized by law. Special Term was therefore correct in dismissing the proceeding as untimely. Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.